Raney, C. J. :
Defendants in error move to vacate the supersedeas on the ground that the sureties, J. H. Smith and C. A. Boone, on the supersedeas bond filed herein have become insolvent since the aproval of such bond. The affidavits filed in support of the motion establish the alleged change in the condition of the sureties; and under the circumstances the defendants in error are entitled to have the protection of new and solvent sureties, and unless the plaintiff in error shall within fifteen days file another bond properly conditioned, with good and sufficient sereties according to law, an order will be made vacating the supersedeas. Williams vs. Claflin, 103 U. S., 753; Jerome vs. McCarter, 21 Wall., 17.
It will be ordered accordingly.